Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2021 has been entered.

DETAILED ACTION 
This office action is in response to a communication received 7/25/2021, which amends claims 8, 21, 27, 33, 38 and 69, cancels claims 1-7 and 39-63, and is hereby acknowledged. 
Claims 8-36, 38 and 64-69 have been examined and are rejected.

Claim Objections
The objection of claims 19, 27, 32-33, 38-40, 56-57, 59 and 69 is hereby withdrawn in view of the claim amendments/cancellation.

Claim Rejections - 35 USC § 112
The rejection of claims 22-23, 25, 32, 33, 38, 64 and 69 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments/cancellation.

Response to Arguments
On pg. 9 of the response, the applicant’s arguments of ‘
Altieri Does Not Change Simulation Program Instructions at Runtime: 
Claims 8 and 21 are amended is distinguished the claimed invention further from the Altieri reference. The amendments allow the system to change the instructions for a simulation while the simulation is running. In contrast, the Altieri reference may allow a user to change the station of a virtual television during a simulation, but Altieri has no disclosure about changing the instructions of the simulation program during runtime’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Bala (U.S. 20060168522 A1).
Bala teaches “while running, the execution module employing a machine learning model to modify computer programs based at least in part upon an analysis of user data” (see [0054, 0055, 0057]).
Please refer to the Claims Rejection section for details..

On pgs. 9-10 of the response, the applicant argues that ‘
Altieri Does Not Show Data Ingest Translators Modules That Parse Input Data: 
Another distinguishing feature of the invention is the presence of a data ingest translators module. That module holds a plurality of data translators that operate to translate at design or runtime from one data format into another. By building in multiple translators the system may continue to operate at runtime without pausing for the tedious process of translating data sourced from third parties.
’
The examiner respectfully disagrees.
Altieri teaches:
In  [0128]: The QIE 202/211 includes an interpreter that will allow data to be transmitted to any device. The QIE 202/211 includes an interpreter that will allow data to be transmitted to application modules of this and other devices … QIE 202/211 is an interpreter that and will take all of the rich content, (parse and) interpret the information into objects to be manipulated and accessed via any device (that may have different data format requirements) and place these objects or information in the appropriate format (i.e., different formats) that is designed or will be designed by the developer.
In [0130]: In addition, other algorithms can be used in recalculating the content, shapes, graphics, images, music, and video (every type of media), in order that the data can be exposed, manipulated, and accessed on any device (that may have different data format requirements).
In [0268]: In a multiplayer network environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each user will be able to interact through the QIE 211 that will direct the flow of information to other player devices in the multiplayer network (each of which may have different data format requirements).
In other words, the QIE uses the phrase “an interpreter,” it provides functions including “take all of the rich content, (parse and) interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format,” “re-rasterize the information to format to that device and thematic environment,” “pass the content to the QIE for processing, formatting,” and “re-rasterize the information to a format for the particular device and screen size,” which refer to “translating” the information to a different format.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 13-14 of the response, the applicant further argues that ‘
Altieri Has No Data Translators: 
Altieri has no express disclosure of one or more data translators and no express disclosure of parsing data formats for data translation. Altieri discloses and has no hardware, software, written description, drawing, block diagram, circuity, schematics, source code, flow chart, or algorithm showing date translators.
The current Declaration of Mr. Siptroth (hereinafter, "Siptroth 2d") at ¶11, and ¶28-34 Siptroth 2d, confirms all alleged functions of the Altieri interpreter can be explained by a conventional web browser with its built-in interpreter. The rejection is mistaken to find the interpreter of Altieri is a data translator. In ¶10, 12, Siptroth 2d confirms that interpreters known to those skilled in the art perform a limited function. In general, interpreters convert source code into machine code one line at a time and 
At ¶10, Siptroth 2d, the Declaration confirms that browsers and their interpreters do not translate data from one format into another format.
At ¶14-23, Siptroth 2d, the Declaration finds that Altieri does not show or suggest a GUI/QIE that performs non-conventional functions, such as data translation. Altieri [0094] supports his conclusion because Altieri itself relies entirely on existing hardware and software for its components. ¶16-18, Siptroth 2d. In Altieri [0094] the reference expressly relies on custom software developed by others, Open Source technologies, proprietary technologies (i.e., secret and not disclosed in the application), and generic APIs. Absent any detailed disclosure of how its interpreter accomplishes unconventional results, it is plausible and logical to conclude Altieri discloses has no more than a conventional interpreter that accompanies the browser disclosed at Altieri [0099].
Altieri may not need data translators because it limits all data formats to a single appropriate format chosen by the developer.’
The examiner respectfully disagrees.
Altieri does not disclose the actual steps of parsing received data format and translating parsed data because these steps are well-known in the art, just like the disclosure of the instant application does not contain any detailed steps regarding the parsing and translating steps.
As indicated in the above, although Altieri uses the term “interpreter” for performing the parsing and translation fuinctions, the Altieri interpreter does more than just rendering the received data on the local display device, as rather it translates the information into appropriate format, such as ready for access by other player devices in a multiplayer network environment.

Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 11-13 of the response, the applicant further argues that ‘
Altieri Does Not Enable An Unconventional Interpreter: 
Altieri at [0128] states, "QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format that is designed or will be designed by the developer." The rejection concludes the Altieri interpreter is more than a conventional interpreter and performs the function of data translation..
As shown above, Altieri has no new hardware or software … The lack of any details for hardware or software to perform the alleged non-conventional functions is fatal to the argument that Altieri discloses parsing and data format translation.
The examiner argues the Altieri GUI is non-conventional and its interpreter performs the function of data translators. However, there is nothing in the specification that describes the structure of the alleged non-conventional GIU. The Examiner is assuming facts that are not in evidence or supported by Altieri.
In ¶13 of Siptroth 2d, Altieri lacks any disclosure of data translators and does not enable data translation. The final rejection found data translators based on a mistake drawn from the Altieri reference. The rejection final rejection ¶8, Response to Arguments, states, "Therefore, the GUI disclosed in the Altieri system is more than a conventional GUI." Emphasis added.
There is no enablement of the alleged unconventional GUI or QIE of Altieri. The finding of an unconventional GUI or QIE is based upon the functions attributed to the Altieri QIE in Altieri [0128].
.’
The applicant’s main argument is based on the assertion made in the previous Action that “the Altieri interpreter is more than a conventional interpreter” and then argued that “The lack of any details for hardware or software to perform the alleged non-conventional functions is fatal to the argument.”
The examiner respectfully disagrees.
The said assertion that “the Altieri interpreter is more than a conventional interpreter” merely means that the term “interpreter” used in the Altieri system is just a term. The important matter is to identify what functions it performs. It is clear from the description provided by the Altieri system that the so-called interpreter not only renders received objects for display, but also translates the received objects into appropriate format for use by other devices in a multiplayer gaming environment.
Additionally, it is well known that a person of ordinary skill in the art would know how to translate data from one format to another, especially since both formats contain the same information. No special hardware or software is required to perform the “translation.”
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 9-10 of the response, the applicant further argues that ‘
Altieri Teaches Away From Loosely Connecting Modules,
Altieri 's tightly connected system would not perform its functions if its components were loosely connected: 
The rejection states that Altieri does not teach loosely connected modules or a content delivery broker loosely connected to each end-user application module, the data ingest translators module, the content delivery broker module, and the simulation content authoring module.
The rejection vastly understates what Altieri teaches. Altieri does much more than merely omit a reference to loosely connected modules. Instead, Altieri expressly and affirmatively teaches all modules, layers, services, and commands are tightly connected by software commands and programming.
In [0218] Altieri states its "commands or programming are tightly coupled with each layer and with each service." Each of the layers of the Logical Architecture of Fig. 1, including the GUI and the QIE includes one or more services. See Altieri at [0093]. The Altieri system relies exclusively upon tightly connected software and therefore teaches away from loosely connected software components and modules.
Tightly connected systems have many inherent advantages. The tight connections inherently secure the Altieri system from hackers. It would be contrary to the disclosure of Altieri to sacrifice the inherent advantages of its tightly connected system for less secure and more porous systems including loosely connected modules.
Security is important to Aliteri and it refers to its inherent advantage of security twenty times.’
The examiner respectfully disagrees.
A system can implement a centralized database, or a distributed database; a computing device can rely on a central server with an application installed and a remote desktop technologies to provide the application service, or can rely on the application directly installed on it to provide the same service …
It is well known in the art that a system with tightly coupled software modules can be re-designed into one such that the same software modules are loosely coupled to provide the same functionalities, thereby promoting good software engineering practices 
In the Altieri system, the phrase “tighly coupled” is referred to only once (as opposed to the rterm “security” that has been referred to twenty times, as argued). The Altieri system does not indicate any relationship (or dependency) between its “tighly coupled” implementation and any of the limitation teachings used in the Action to reject the instant application, not even its security feature (that the teachings used in the previous Action did not rely on).
To a person of ordinary skill in the art, based on the teachings that have been used from the Altieri system, whether it uses a “tighly coupled” scheme in its software implementation or not is clearly just a design choice. No teachings that have been used from the Altieri system in rejecting the claim limitations of the instant application in the Action rely on its “tighly coupled” implementation. Accordingly, replacing the “tighly coupled” implementation scheme with a “loosely coupled” implementation scheme would not cause the relied-on teachings to become unusable in the Action.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.
Please refer to the Claims Rejection section for additional details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims 8-9, 11-23, 27-31, 33-35, 64-65 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri et al. (US 20080163089 A1) in view of Bala (US 20060168522 A1) further in view of Chiluvuri (US 20140337816 A1).
As for claim 8, Altieri teaches a method of integrating information, including real-time information, into a virtual thematic environment using a computer system, including accessing the stored information from a database or downloading the real-time information from a source external to the thematic environment; inserting the real-time information into the thematic environment; and displaying the information to a user within the thematic environment (see [Abstract]).
Specifically, Altieri teaches:
A modular interactive simulation system (The present invention relates to an interactive software application platform used in various applications to provide a virtual (simulated) and real world experience to the user: see [0003]) comprising:
one or more client or server devices (the client is connected to other clients or servers: see [0113]), each client or server device having one or more storage devices holding one or more computer programs for generating simulations of interactive virtual realities or mixed realties, and one or more processing units for running computer programs and for holding and processing one or more modules, wherein each module is simulation of objects having two or three dimensions (The present invention relates to an interactive software application platform which can be used in entertainment, business, publishing, and other applications to provide a virtual and real world experience to the user by integrating audio, video, two dimensional (2D), and three dimensional (3D) technology: see [0003].
The computer system of the present invention integrates real-time information into a virtual thematic environment, and includes at least one memory containing at least one program including the steps of: downloading real-time information from a source external to the virtual thematic environment; inserting said real-time information into the virtual thematic environment; and providing access to the real-time information to a user within the virtual thematic environment; and at least one processor for running the program: see [0025].
The logical architecture of the virtual platform of the present invention is implemented on a 6-tier modular system (i.e., six layers), and at least six (6) service area modules, which are fully distributed across the internet: see [0093, FIG. 1].
viewing of a simulated but interactive application that is viewed on a display: see [0253]);
one or more end user application modules, each end user application module for displaying and interacting with a  and adapted to request data from other modules and/or external providers (The simulated applications allow the development and viewing of a simulated but interactive application that is viewed on a user device display: see [0253].
Serving a request from the client: see [0118]. Downloading real-time information from a source external to the virtual thematic environment; inserting real time information into the virtual thematic environment; and providing access to the real-time information to a user within the virtual thematic environment: see [0008]. The users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application: see [0265]);
a data ingest translators module (i.e., the Quantum Imaging Environment, or the QIE) for receiving data from external providers, parsing the received data, and for translating the parsed data into formats compatible with the formats of the end user application modules (a client system 200 including components such as a GUI 201 that pours in real world content and may contain a Quantum Imaging Environment (QIE) 202: see [0122, 0123, 0127].
a method of integrating real-time information into a virtual thematic environment includes downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0008, 0015].
The QIE 202/211 includes an interpreter that will allow data to be transmitted to any device. The QIE 202/211 includes an interpreter that will allow data to be transmitted to application modules of this and other devices … QIE 202/211 is an interpreter that and will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device (that may have different data format requirements) and place these objects or information in the appropriate format (i.e., different formats) that is designed or will be designed by the developer: see [0128].
In addition, other algorithms can be used in recalculating the content, shapes, graphics, images, music, and video (every type of media), in order that the data can be exposed, manipulated, and accessed on any device (that may have different data format requirements): see [0130].
In a multiplayer network environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each user will be able to interact through the QIE 211 that will direct the flow of information to other player devices in the multiplayer network (each of which may have different data format requirements): see [0268]);
a content repository module for holding data and instructions for simulation programs, and data for results of simulations ({a software module} storing the data in the database, inserting the data into the virtual thematic environment; and displaying the data to a user within the virtual thematic environment: see [0015].
The computer system of the present invention includes at least one memory containing at least one program including the steps of providing access to the real-time information to a user within the virtual thematic environment: see [0025].
The user may move the avatar into a 3D model of a store, for example, the building which is stored in the Digital Content library. The Digital Content library maintains all the information in a content management database that is utilized when requested by the GUI: see [0219]);
a multi-user networking module for synchronizing variables among end user application modules (In a multiplayer network environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application (module). Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0268]);
a simulation content authoring module having an application programming interface for enabling an author to communicate with design software to create content for simulations(The Thematic/Application Publishing Logic (i.e., the simulation content authoring module) Libraries 203 allow a developer to build a simulated e-mail, spreadsheet, database, and any type of application that is sponsor-based or pertains to the overall thematic application: see [0132]. 
The Thematic/Publishing Logic 206 is the director of all components by working with a pre-defined (but modifiable) set of rules and events from objects, and coordinates further actions to be taken as to what will constitute the thematic environments. In particular, the Thematic/Publishing Logic 206 initializes global memory structures, validation of thematic objects and engines, startup procedures for all engines, collects objects for all engines, initializes the default thematic environment, provides user information, interacts and validates the engines' status, provides access and execution to thematic environment rules, controls and creates events from engines, provides state change to all engines, provides scripting language for explicit object modification (i.e., providing modification to the simulation program based on various objects and events), thereby providing an interactive simulation system: see [0134].
The logical architecture of the virtual platform of the present invention is implemented on a 6-tier modular system (i.e., six layers). Each level of the 6-tier system is designed around Open Source technologies, APIs: see [0093, 0094]); and
a content delivery broker (i.e., QIE 202/211) connected to each of the end user application modules, the data ingest translators module, external sources, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules, for searching the content repository module for content responsive to requests, and for routing responses to data requests to the modules requesting the data (When the user enters a street in a desired location, such as Rome, the graphics engine of the program will search for/retrieve the street image and show the street with the actual buildings which exist on that street: see [0216].
As the user moves the avatar down the street, the graphics library located in the Thematic/Publishing Logic Libraries 203 allows for the avatar's simple movements such as walking, turning etc. In particular, a search will be generated based on the user movement, causing additional street image data to be received and the movement of the avatar/user to be generated by the GUI 200. If the user selects or touches a poster, for example, the program will connect the user seamlessly to search the internet for that component for either purchase, review, or any other instruction/operation. Upon completing any task at the sponsored site, the user is then exposed to a point of returning to the thematic application to continue where they had left the program or application. The QIE will determine the actual output as it sends information out to the device to determine its type and to re-calculate the objects from a viewing 
Downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0008, 0015].
In a first example of the above real-time application, the user may be within a thematic environment, and may direct an avatar to a pub in a large city. The program would search for and present an image of the pub on the screen using the GUI 200 via the Thematic/Publishing Logic 206: see [0239]).

Altieri however does not explicitly teach:
(a simulation content authoring module having an application programming interface for enabling an author to communicate with) design software to create content for simulation programs, and for modifying a simulation program while the simulation program is running by changing the instructions of the simulation program;
a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the modular system based upon the analysis of the results user data.
In a similar field of endeavor, Bala teaches:
while running, the execution module employing a machine learning model to modify computer programs based at least in part upon an analysis of user data (FIG. 6 
FIG. 6 illustrates a system 600 that navigates and/or performs tasks associated with a document, application, operating system, etc. The system 600 includes the task navigation component 510, an interface component 610, a task execution component 620 that comprises a dialog component 630, and a machine learning component 640. A user can search and/or browse for tasks that can be performed utilizing the task navigation component 510 via the interface component 610. Additionally, the interface component 610 is coupled to the task execution component 620, from which a task can be selected by a user. While running, the task navigation component 510 and/or the task execution component 620 can employ a machine learning model to create and/or modify computer programs based at least in part upon an analysis of data set(s) - so the task navigation component 510 and/or the task execution component 620 can operate more efficiently over time as more contextual data, user history, application history, and the like is collected: see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bala for the execution module, while running, employing a machine learning model to modify computer programs based at least in part upon an analysis of user data. The teachings of Bala, when implemented in the Altieri system, will enable a simulation content authoring module having an application programming interface for enabling an author to 

Altieri and Bala together however do not explicitly teach:
wherein each module is loosely coupled to one or more other modules (for operating together and operating independently of each other to provide a simulation of objects having two or three dimensions);
a content delivery broker loosely connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content authoring module.
In a similar field of endeavor, Chiluvuri teaches:
designing a new kind of software components for building software applications based on replaceable component-class (or RCC) that can be redesigned and tested with high degree of autonomy from the container application and are designed to be loosely coupled in the context of its target application and other parts that collaborate with the RSCC (The present invention discloses processes for developing and using a new kind of software components for building software applications 
Each RSCC instance is an instantiated and initialized object-instance of a new kind of replaceable component-class (or RCC), where the RCC can be redesigned and tested with high degree of autonomy from the container application: see [0088].
The properties/characteristics of the RSCC are `replaceability` and `self-contained`: see [0090].
The coupling interfaces of a RSCC are designed to be loosely coupled in the context of its target application and other SCCs/parts that collaborate with the RSCC: see [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chiluvuri for designing a new kind of software components for building software applications based on replaceable component-class (or RCC) that can be redesigned and tested with high degree of autonomy from the container application and are designed to be loosely coupled in the context of its target application and other parts that collaborate with the RSCC. The teachings of Chiluvuri, when implemented in the Altieri/Bala system, will enable each module loosely coupled to one or more other modules for operating together and operating independently of each other to provide a simulation of objects having two or three dimensions, and a content delivery broker loosely connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content 
Therefore Altieri, Bala and Chiluvuri together teach claim 8.

As for claim 9, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein two or more end user application modules have different formats for generating, rendering, displaying, sending, or receiving data (lightweight client application written to run on existing computer operating systems may be ported to other personal computer (PC) software, personal digital assistants (PDAs), and cell phones, and any other digital device that has a screen or visual component – possibly with different data format: see [0125].
	QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format that is designed or will be designed by the developer: see [0128]
	In all the above types of applications, a sponsor can place his product data within the thematic application for advertisement and access by a user of the thematic application. This data is stored in the Business Intelligence component of the QIE in the sponsors' library. The information is ready to be accessed either in a screen display format (i.e., a display .
Therefore Altieri, Bala and Chiluvuri together also teach claim 9.

As for claim 11, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
where the end user application modules comprise one or more from the group consisting of personal computers, tablets, smartphones, augmented reality glasses or virtual reality headsets (The client may be a PC, a mobile terminal, such as a mobile computing device, a mobile phone, or a mobile data organizer (PDA): see [0105]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 11.

As for claim 12, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein the end user application module further comprises an input/output module (The client computer typically includes ... an input/output (1/0) interface: see [0106]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 12.

As for claim 13, it has been established that Altieri, Bala and Chiluvuri together teach claim 12.

wherein the input/output module has a peripheral mediator adapted to receive and send input and output signals for peripherals (The mini-applications library will interact with the GUI 250, Sponsor Library 259, the Graphics library 251, and possibly the QIE 202 and/or the Graphics library 251 for processing and display through the appropriate drivers 261 to the screen. Likewise, other I/O devices may require respective drivers to assist in performing the respective input/output functions: see [0162, 0163]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 13.

As for claim 14, it has been established that Altieri, Bala and Chiluvuri together teach claim 13.
Altieri further teaches:
wherein the input signals comprise one or more signals representative of visual, auditory and physical feedback (An apparatus for providing holographic images into a virtual thematic environment includes a room containing a plurality of sensors for at least tracking movement of a user through said room: see [0050].
	The present invention can provide a virtual 20 and/or 30 environment, which can include not just audio, music and video, but sensitivity to touch, the sensing of odors etc., so that the user can experience a real world environment in which the user can move through in real-lime: see [0061]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 14.

As for claim 15, it has been established that Altieri, Bala and Chiluvuri together teach claim 14.
Altieri further teaches:
wherein the input signals comprise one or more signals representative of physical activity, hand positions, head positions, head rotation, and positions of tracked objects and biological monitors, heart rate, respiration, and blood pressure (an apparatus for providing holographic images into a virtual thematic environment, includes a room containing a plurality of sensors for at least tracking movement of a user through said room: see [0050]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 15.

As for claim 16, it has been established that Altieri, Bala and Chiluvuri together teach claim 13.
Altieri further teaches:
wherein the output signals comprise one or more signals for the group consisting of audio speakers, video displays, and haptics (The Music library 258 will find the appropriate piece of music, and transfer the data to an output device or set of speakers: see [0164]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 16.

As for claim 17, it has been established that Altieri, Bala and Chiluvuri together teach claim 12.
Altieri further teaches:
wherein the end user application module further comprises a system module mediator coupled to the multi-user networking module and to the content delivery broker module (The present invention is implemented in software which can be provided in a client, client and server environment, or in a distributed system, or embedded in a controller that activates both the computer system and/or other devices: see [0092, Fig. 2]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 17.

As for claim 18, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein the data ingest translators module is adapted to receive data from a plurality of external data providers (The computer system of the present invention includes at least one memory containing at least one program including the steps of: downloading real-time information from a source external to the virtual thematic environment: see [0025]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 18.

As for claim 19, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein the data ingest translators module is adapted to receive data from the simulation content authoring module and to translate the received data into data compatible with end user application modules (The databases containing all relevant 
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
	The GUI engine 201 pours in real world content rendered possibly in any content format. QIE 202/211 includes an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in an appropriate format, and allows data to be transmitted to any device: see [0127-0128]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 19.

As for claim 20, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein the end user application modules are coupled to the simulation content authoring module for receiving requests from the end user application modules to alter the content of a simulation (The QIE 202/211 allows developers to develop objects and applications from the interpreter: see [0128].
	The QIE 211 interacts with Thematic/Publishing Logic 206, which is the director of all previous components by working with a pre-defined (but .
Therefore Altieri, Bala and Chiluvuri together also teach claim 20.

As for claim 21, it has been established that Altieri, Bala and Chiluvuri together teach claim 20.
As shown in the above under claim 8, Altieri, Bala and Chiluvuri together further teach:
wherein the simulation content authoring module authors new instructions for the simulation while the simulation is running (While running, the execution module employing a machine learning model to modify computer programs based at least in part upon an analysis of user data: see Bala [0057]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 21.

As for claim 22, it has been established that Altieri, Bala and Chiluvuri together teach claim 19.
Altieri further teaches:
wherein the content delivery broker module and the content repository module send and receive data between each other (The method further includes accessing a database where the information is stored; retrieving the information from .
Therefore Altieri, Bala and Chiluvuri together also teach claim 22.

As for claim 23, it has been established that Altieri, Bala and Chiluvuri together teach claim 19.
Additionally, Altieri teaches:
wherein the content delivery broker outputs data from the content repository module to the data ingest translators module to translate data from the content repository module that is not compatible with one or more end user application modules or end user devices (The method further includes accessing a database where the object information is stored; retrieving the object information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
	QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects, and place these objects or information in the appropriate format to be manipulated and accessed via any device: see [0128]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 23.

As for claim 27, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.

further comprising a multi-user networking module coupled to the end user application modules (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 27.

As for claim 28, it has been established that Altieri, Bala and Chiluvuri together teach claim 27.
Additionally, Altieri teaches:
wherein the multi-user networking module is adapted to couple the end user application modules together for exchanging data among end users (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 28.

As for claim 29, it has been established that Altieri, Bala and Chiluvuri together teach claim 28.
Additionally, Altieri teaches:
wherein the data exchanged among end user application modules are unique identifiers (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268].
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 29.

As for claim 30, it has been established that Altieri, Bala and Chiluvuri together teach claim 27.
Additionally, Altieri teaches:
wherein the multi-user networking module is coupled to the content delivery broker through each end user application module (In a multiplayer environment, users 
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 30.

As for claim 31, it has been established that Altieri, Bala and Chiluvuri together teach claim 27.
Additionally, Altieri teaches:
wherein the end user application module(s) are coupled to the multi-user networking module for exchanging information and data among end user application modules (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct .
Therefore Altieri, Bala and Chiluvuri together also teach claim 31.

As for claim 33, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Additionally, Altieri teaches:
wherein the simulation content authoring module is loosely coupled to each of the data ingest translators module, the machine learning module, and the content delivery broker whereby the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules (The QIE 202/211 allows developers to develop objects and applications from the interpreter: see [0127].
	Downloading real-time information from a source external to the virtual thematic environment; providing access to the real-time information to a user within the virtual thematic environment: see [0008].
	The AI engine component/library 257 controls the behavior of objects that exhibit intelligence beyond that of the user's or the thematic environment on the network. The AI 257 may be used to manipulate objects: see [0169].
	The QIE 202/211 includes an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and 
	In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 33.

As for claim 34, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Additionally, Altieri teaches:
wherein the content repository module is loosely coupled with the content delivery broker module and loosely coupled to the machine learning module and is adapted for receiving and holding data received from the content delivery broker module and the machine learning module and for sending stored data to the content delivery broker module and the machine learning module (Downloading real-time information from a source external to the virtual thematic environment; providing access to the real-time information to a user within the virtual thematic environment: see [0008].
	The information is stored in the database for later retrieval and insertion into the virtual thematic environment: see [0015].

	The QIE 202/211 includes an interpreter that will take all of the rich content, and allows data to be transmitted to any device: see [0128]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 34.

As for claim 35, since it depends on claim 8 and contains similar limitations as in claims 1, 2 and 5, the same rationale is used where applicable, and therefore Altieri, Bala and Chiluvuri together also teach claim 35.

As for claim 64, it has been established that Altieri, Bala and Chiluvuri together teach claim 8
Additionally, Altieri teaches:
wherein modules are configured to accept data in one format and the data ingest translators module translates data into the one format (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be .
Therefore Altieri, Bala and Chiluvuri together also teach claim 64.

As for claim 65, it has been established that Altieri, Bala and Chiluvuri together teach claim 64
Additionally, Altieri teaches:
wherein the one format is a format for text data (In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 65.

As for claim 67, it has been established that Altieri, Bala and Chiluvuri together teach claim 65
Additionally, Altieri teaches:
wherein the one format is a format for text data (In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 67.

As for claim 68, it has been established that Altieri, Bala and Chiluvuri together teach claim 67
Additionally, Altieri teaches:
wherein the non-text data are one or more types of data selected from the group consisting of images, video, audio and three dimensional models.(In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 68.

As for claim 69, it has been established that Altieri, Bala and Chiluvuri together teach claim 68
Additionally, Altieri teaches:
wherein the modules are configured to accept data in a single different format for each type of data and the data ingest translators module translates the non-text type of data into the single different format accepted by the modules (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. QIE 2021211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format: see [0127, 0128]).
Therefore Altieri, Bala and Chiluvuri together also teach claim 69.

Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Bala and Chiluvuri further in view of Eronen et al. (US 20200128348 A1).
As for claim 10, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri, Bala and Chiluvuri together however do not explicitly teach:
wherein the one or more end user application modules generate data signals for sensor data;
In a similar field of endeavor, Eronen teaches:
the user device including sensors providing the user’s orientation data (The user AR headset 105 may include orientation sensors, such as accelerometers, to monitor the direction of the viewing direction of the user's point of view: see [0089]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eronen for the user device including sensors providing the user’s orientation data. The teachings of Eronen, when implemented in the Altieri/Bala/Chiluvuri system, will enable the end user application modules adapted to receive sensor data. One of ordinary skill in the art would be motivated to utilize the teachings of Eronen in the Altieri/Bala/Chiluvuri system in order to monitor the direction of the viewing direction of the user's point of view: see Eronen [0089].
Therefore Altieri, Bala, Chiluvuri and Eronen together teach claim 10.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Bala and Chiluvuri further in view of Ivanov et al. (US 20190026311 A1).
As for claim 24, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Altieri further teaches:
wherein the content delivery broker retrieving content from the content repository module (The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Bala and Chiluvuri together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored content.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ivanov for using unique identifiers for quick retrieval of data from a database. The teachings of Ivanov, when implemented in the Altieri/Bala/Chiluvuri together system, will enable the content delivery broker applying unique identifiers to stored content. One of ordinary skill in the art would be motivated to utilize the teachings of Ivanov in the Altieri/Bala/Chiluvuri system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri, Bala, Chiluvuri and Ivanov together teach claim 24.

As for claim 25, it has been established that Altieri, Bala and Chiluvuri together teach claim 19.
Altieri further teaches:
wherein the content delivery broker retrieving simulation content from the content repository module (The method further includes accessing a database where the information (including simulation content) is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Bala and Chiluvuri together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored simulations.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ivanov for using unique identifiers for quick retrieval of data from a database. The teachings of Ivanov, when implemented in the Altieri/Bala/Chiluvuri system, will enable the content delivery broker applying unique identifiers to stored simulations. One of ordinary skill in the art would be motivated to utilize the teachings of Ivanov in the Altieri/Bala/Chiluvuri system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri, Bala, Chiluvuri and Ivanov together also teach claim 25.

As for claim 26, it has been established that Altieri, Bala and Chiluvuri together teach claim 24.

the content deliver broker retrieving stored alterations from the content repository module (The method further includes accessing a database where the information (including altered simulations) is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Bala and Chiluvuri together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored alterations.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ivanov for using unique identifiers for quick retrieval of data from a database. The teachings of Ivanov, when implemented in the Altieri/Bala/Chiluvuri system, will enable the content delivery broker applying unique identifiers to stored alterations. One of ordinary skill in the art would be motivated to utilize the teachings of Ivanov in the Altieri/Bala/Chiluvuri system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri Bala, Chiluvuri and Ivanov together also teach claim 26.

Claims 32, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Bala and Chiluvuri further in view of Ambati et al. (US 20180293462 A1).
As for claim 32, it has been established that Altieri, Bala and Chiluvuri together teach claim 8.
Additionally, Altieri, Bala and Chiluvuri together teach:
wherein the data ingest translators module is loosely coupled to the simulation content authoring module and loosely coupled to the machine learning module for receiving data, parsing the received data, and translating the parsed data into formats compatible with the formats of the end user application modules (see Altieri [0122, 0123, 0127] and Chiluvuri [0083, 0088, 0090 and 0092]).
Altieri, Bala and Chiluvuri together however do not explicitly teach:
(wherein the data ingest translators module is coupled to the simulation content authoring module and the machine learning module for) receiving data requests and requests for machine learning models and for translating the received models into desired formats (compatible with the modules making the data requests and model requests).
In a similar field of endeavor, Ambati teaches:
sending a request for a machine learning model and associated transformers; receiving the requested machine learning model and its associated transformers; applying transformers to feature values to transform the feature values to a desired format (Model generation platform 120 may be configured to provide one of the machine learning models 126 and associated transformers 124 to remote devices/modules. The machine learning model and associated transformers may be provided in response to a request for a machine learning model that is configured to make a particular 
In response to receiving a machine learning model, its associated transformers, and a code library and associated language bindings, remote device 130 may store the machine learning model, its associated transformers, and the code library and associated language bindings. The machine learning model may be loaded into application 132 using the code library. This enables application 132 to provide one or more predictions using the machine learning model: see [0052].
One or more transformers may be applied to feature values to transform the feature values to a common format to ensure a machine learning model is trained on consistent feature values: see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ambati for sending a request for a machine learning model and associated transformers; receiving the requested machine learning model and its associated transformers; applying. The teachings of Ambati, when implemented in the Altieri/Bala/Chiluvuri system, will enable coupling the data ingest translators module to the machine learning module for requests for machine learning models and for translating the rec received models into formats compatible with the modules making the data requests and model requests. One of ordinary skill in the art would be motivated to utilize the teachings of Ambati in the Altieri/Bala/Chiluvuri system in order to configure a model generation platform  to 
Therefore Altieri, Bala, Chiluvuri and Ambati together teach claim 32.

As for claim 36, since it depends on claim 8 and contains similar limitations as claim 32, the same rationale applies wherever applicable.
Additionally, Altieri, Bala, Chiluvuri and Ambati together further teach:
wherein the machine learning module comprises a plurality of machine learning models for delivery on demand to other modules, said models are adapted to acquire test data on the operation of the modules and provide new instructions to the system based upon the results of test data analyzed by the models (Model generation platform 120 is configured to store a plurality of machine learning models that may be requested: see Ambati [0050].
	The trained machine learning model is configured to act like a black box: it receives production data, the production data is applied to the complex function, and one or more prediction labels are outputted: see Ambati [0003].
	The machine learning model may be trained to output a prediction based on a set of input data. The set of input data may be sorted into training data and validation data. Training data may be used to train a machine learning model: see Ambati [0013].
	The Al engine component/library 257 controls the behavior of objects that exhibit intelligence beyond that of the user's or the thematic environment on the network. The Al 257 may be used to manipulate .
Therefore Altieri, Bala, Chiluvuri and Ambati together also teach claim 36.

As for claim 38, since it depends on claim 8 and contains similar limitations as claims 32 and 36, the same rationale applies wherever applicable.
Specifically, Altieri, Bala, Chiluvuri and Ambati together further teach:
wherein the machine learning module is coupled to the content delivery broker module, the content repository module, and to the data ingest translators module(s) wherein the machine learning module comprises a plurality of machine learning models for delivery on demand to other modules, said models are adapted to acquire test data on the operation of the modules and provide new instructions to the system based upon the results of test data analyzed by the models (The machine learning model may be trained to output a prediction based on a set of training/test data: see Ambati [0013].
The machine learning model and associated transformers may be provided in response to a request: see Ambati [0050].
	Machine learning can relate to methods for creating and/or modifying computer programs: see Bala [0083]).
Therefore Altieri, Bala, Chiluvuri and Ambati together also teach claim 38.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Bala and Chiluvuri further in view of MCARDLE et al. (US 20120242798 A1).
As for claim 66, it has been established that Altieri, Bala and Chiluvuri together teach claim 65.
Altieri teaches:
wherein the one format is XML (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format: see [0127]).
Altieri however does not explicitly teach:
wherein the one format is JSON
In a similar field of endeavor, MCARDLE teaches:
wherein one format is JSON (The data is preferably communicated through JavaScript object notation (JSON), but any suitable object notation or data structure may alternatively be used: see [0059]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of MCARDLE for one format being JSON. The teachings of MCARDLE, when implemented in the  in the Altieri/Bala/Chiluvuri system in order to expand the scope of the system to another common format.
Therefore Altieri, Bala, Chiluvuri and MCARDLE together teach claim 66.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458